                  IN THE UNITED STATES DISTRICT COURT
                FOR THE WESTERN DISTRICT OF OKLAHOMA

ROBBIE DALE MITCHELL,                            )
                                                 )
                     Petitioner,                 )
                                                 )
v.                                               )      Case No. CIV-21-00405-JD
                                                 )
STATE OF OKLAHOMA,                               )
                                                 )
                     Respondent.                 )

                                         ORDER

       Before the Court is a Report and Recommendation [Doc. No. 7] issued by United

States Magistrate Judge Amanda Maxfield Green on May 26, 2021, recommending that

Petitioner Robbie Dale Mitchell’s (“Mitchell”) Petition for Writ of Habeas Corpus under

28 U.S.C. § 2254 [Doc. No. 1] be dismissed without prejudice to refiling. Judge Green

advised Mitchell that he may file an objection to the Report and Recommendation with

the Clerk of Court by June 16, 2021, and that failure to timely object to the Report and

Recommendation waives the right to appellate review of both factual and legal issues

contained in the Report and Recommendation. [Doc. No. 7 at 7]. See also Moore v.

United States, 950 F.2d 656, 659 (10th Cir. 1991).

       The record reflects that Mitchell did not timely file an objection to the Report and

Recommendation or request an extension of time to do so. The Court notes that Mitchell

filed an incomplete notice of change of address [Doc. No. 5],1 and that the Report and


       1
        LCvR5.4(a) is clear that a change of address form “shall contain name, mailing
address, daytime telephone number, fax number, and e-mail address, if any, of the
attorney or pro se litigant.” (emphasis added). In [Doc. No. 5], Mitchell only provides his
Recommendation was returned as undeliverable [Doc. No. 8]. Mitchell is responsible,

however, for timely notifying the Court of any change of address and “[p]apers sent by

the court will be deemed delivered if sent to the last known address given to the court.”

LCvR5.4(a); see also Theede, 172 F.3d at 1265 (“Any delay in receiving the magistrate’s

recommendation resulted from [pro se plaintiff’s] failure to correct or change his address

in a clear and concise way likely to bring it to the court’s attention”). Further, the Court’s

records reflect that on June 7, 2021, the same date the mail was returned as undeliverable

[see Doc. No. 8], the Court staff mailed a notice of change of address form and

instructions for filing a Notice of Change of Address to Mitchell at P.O. Box 260,

Lexington, Oklahoma, 73051, as well as another copy of the Report and

Recommendation. Mitchell never filed anything in response.

       Having reviewed the Report and Recommendation and all filings in this case, the

Court agrees with the Report and Recommendation that Mitchell has failed to exhaust his

administrative remedies and that this action should be dismissed without prejudice. The

Court ADOPTS the Report and Recommendation [Doc. No. 7] for the reasons stated


name, prisoner identification number, and “Oklahoma D.O.C.” as the address, with no
mailing address, city, state, or zip code. This is inadequate under the Local Rules. See
LCvR5.4; see also Fed. R. Civ. P. 5(b)(2)(C) (paper is served by “mailing it to the
person’s last known address—in which event service is complete upon mailing”). The
Court is not required to try to locate a party when they provide incomplete or confusing
information. Cf. Theede v. U.S. Dep’t of Labor, 172 F.3d 1262, 1267 (10th Cir. 1999) (“It
would be unreasonable to require courts to wade through a party’s file in order to
determine the most recent or most likely address at which to contact the party. The parties
are far better situated to know of any errors in their address information, thus, they bear
the burden of filing notice of a change of address in such a way that will bring the
attention of the court to the address change. . . . The fact that [plaintiff] is acting pro se
does not eliminate this burden.”).

                                              2
therein. Mitchell’s petition is DISMISSED without prejudice for failure to exhaust

administrative remedies.

      IT IS SO ORDERED this 29th day of June 2021.




                                            3
